Citation Nr: 1535363	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active military service from December 1963 to December 1965.

This appeal  to the Board of Veterans' Appeals (Board) arose  from a November 2009 rating decision in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2009, and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.

In July 2013, this matter was remanded for additional development.  The remand directives were not met and the matter was remanded again in May 2014. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  The Virtual VA file contains VA treatment records which are not present in the VBMS file.

For reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter.

As discussed above, the Board previously remanded the claim in July 2013 and May 2014.  The primary basis for both remands was to obtain medical findings addressing the combined effects of the Veteran's service-connected disabilities on his employability.  In this regard, the November 2012 VA examiner did not address the combined effects of the service-connected disabilities and the September 2013 VA-contracted examiner noted that the disabilities did not restrict work but the examiner did not provide any rationale for the assessment.  Since the most recent, May 2014 remand, the Veteran was provided with VA-contracted examinations in March 2015.  However, as an examination and opinion was provided for each of his service connected disabilities, these examination reports do not fulfill the prior remand objectives.  In this regard, while functional effects (or lack thereof) of each disability, individually, were recorded in the various March 2015 VA-contracted examination reports, adequate medical comment on the combined functional effects all service-connected disabilities has not been obtained.  

The Board acknowledges that a March 2015 disability benefits questionnaire was completed for the combined disabilities but it is inadequate for two reasons.  First, the examiner incorrectly indicated that there was no hearing loss or tinnitus disability, when actually the Veteran is (and was at that time) in receipt of a compensable (10 percent) disability rating for both service-connected hearing loss and tinnitus.  Second, the report does not contain any discussion of combined functional effects of the service-connected disabilities.  The examiner simply checked the box indicating that there are no restrictions for job activities but did not provide any basis for the assessment.  See March 2015 VA-contracted general examination report.  

Notably, the ultimate question of whether a Veteran is capable of substantial, gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10 (2014)) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), medical findings as to the functional effects of individual, and combined, service-connected disabilities are essential to resolving the claim for a TDIU in this case.  As such, a remand for a new VA examination is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

On Remand, the Veteran should be provided a general medical examination in which the VA examiner discusses the functional effects of each of the service-connected disabilities, including the audiological disabilities, as well as the combined effects of all of the disabilities.  The examiner should address the entire period pertinent to the February 2009 claim, even though some of the Veteran's symptoms, such as daytime incontinence, may have improved during the course of the appeal.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU, which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Cape Girardeau VA Community Based Outpatient Clinic (CBOC) dated through February 2015.  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Cape Girardeau VA CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2015 following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide additional information regarding his experience and education, as well as provide appropriate authorization for it to obtain, any outstanding, pertinent private (non-VA) medical records-to include from his private primary care physician as well as his private urologist, Dr. H..  See e.g. November 2012 VA examination report indicating that he takes medication for incontinence and receives private treatment from Dr. H. for the urinary complaints.  The most recent records presently in the file from Dr. H. are dated in July 2008.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the matter is hereby REMANDED for the following actions:

1.  Obtain from the Cape Girardeau VA CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

 2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining for a TDIU that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) record-to include  from his private primary care provider as well as his urologist, Dr. H., who treats him for his prostate cancer residuals including incontinence.  

Also ask the Veteran to provide additional information regarding his experience and education.  If he has undergone training or taken any college classes, please provide that information.  If he does not have any specific training or education, he should affirmatively state that as well. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  Thereafter, arrange for the Veteran to undergo a VA general medical examination, by an appropriate physician, for evaluation of all of his service-connected disabilities.

The contents of the entire, electronic claims file (in both VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and lay evidence, the physician should fully describe the functional effects of the each of the Veteran's service-connected disabilities-his prostate cancer residuals (dysuria and incontinence), type II diabetes mellitus, peripheral neuropathy in each upper and lower extremity, hearing loss, tinnitus, erectile dysfunction, and malaria-on  his activities of daily living, to include employment.  

If no single service-connected disability, alone, is deemed to actually or effectively render the Veteran unable to perform the activities of daily living, to include employment, the physician must consider and discuss the combined effects of all of the Veteran's service-connected disabilities on his ability to perform the physical acts required for employment.  

The physician should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

From a practical standpoint, specific to this Veteran, the examiner should discuss effects such as the following: the need for a readily available restroom; unscheduled restroom breaks; waking at least three or four times per night on daytime energy level and productivity; driving or operating a train for long periods; numbness, any decreased grip strength, etc, in all four extremities; jobs in public service environments such as a fast-food restaurant, grocery store, or other such environment that involve understanding speech; standing for long periods; and any other relevant functional effects.  

In addressing the above, the examiner must consider and discuss all relevant symptoms manifested since February 2008 (one year prior to the February 2009 claim, even if some improvement is shown since the filing of the claim), as well as the impact/significance of associated medications.  The physician should also consider and discuss the Veteran's education and workplace skills (including experience as railroad engineer, business owner, and laborer involved in hauling and excavating), but not the Veteran's age or distinguishable impairment from any nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.
 
5.  If the Veteran fails to report to the scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that associated with VBMS or Virtual VA since the last adjudication) and legal authority.

8.  If the claim for a TDIU remains denied, furnish to the  Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2014).




